Citation Nr: 0532244	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-28 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for residuals of a left 
forearm gunshot wound (GSW), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1968 to September 
1972.  He received the Purple Heart, among other awards.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from a March 2003 rating action that denied 
a rating in excess of 20 percent for left forearm GSW 
residuals, as well as granted service connection for a post-
traumatic stress disorder (PTSD) and assigned an initial 
30percent rating therefor; the veteran appealed the 30 
percent rating as inadequate.  

By April 2005 Supplemental Statement of the Case (SSOC), the 
RO increased the initial rating of the veteran's PTSD from 30 
percent to 70 percent.  In a May 2005 written statement, the 
veteran withdrew his appeal for a rating in excess of 70 
percent for PTSD.

In May 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at VA's office in Las 
Vegas, Nevada; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's left forearm GSW residuals are manifested 
by subjective complaints of left forearm pain and 
intermittent left hand cramping, with objective findings 
including normal motor and sensory examinations; no evidence 
of neuropathy, myopathy, or radiculopathy; no limitation of 
range of motion or joint function; and no objective evidence 
of any neurological dysfunction related to the left forearm 
GSW on recent VA examination. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left 
forearm GSW residuals have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 7805-8516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the September 2002 RO letter, the March 2003 rating 
action, the February, March, and April 2004 RO letters, the 
July 2004 Statement of the Case (SOC), the August and 
December 2004 and March and April 2005 RO letters, the April 
2005 SSOC, and the July 2005 RO letter, the veteran and his 
representative were variously notified of the legal authority 
governing entitlement to the benefit sought on appeal, the 
evidence that would substantiate his claim, and the evidence 
that had been considered in connection therewith.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit such 
information and evidence.  

The Board also notes that the September 2002 and December 
2004 RO letters, SOC, and SSOC variously informed the veteran 
of what the evidence had to show to establish entitlement to 
the benefit he sought; what information or evidence the VA 
still needed from him; what evidence the VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from the VA in 
connection with his appeal; and that the VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records (including private 
medical records), if he gave it enough information about such 
records so that it could request them from the person or 
agency that had them.  In addition, the latter 2002 and 2004 
RO letters, SOC, and SSOC specifically informed the appellant 
of the VCAA's requirements, and notified him that he could 
help with his claim by informing the VA of any additional 
information or evidence that he wanted it to try to obtain 
for him, where to send additional evidence or information 
concerning his appeal, and where he could request assistance 
if needed.  The latter 2004 RO letter specifically notified 
the veteran to furnish any additional evidence or information 
that he had in his possession that he thought would support 
his claim.  Accordingly, the Board finds that the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met in this 
case.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that the VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As noted above, in this case, a duty to assist letter was 
provided to the veteran in September 2002, prior to the March 
2003 rating action on appeal, and others were furnished after 
that rating action.  However, the Board finds that any lack 
of full, pre-adjudication duty to assist letters strictly 
meeting the VCAA's notice requirements in this case does not 
prejudice the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this case, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating action, several RO letters, 
SOC, and SSOC issued between 2002 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claim in April 2005 on the basis of all the evidence of 
record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  The RO, on 
its own initiative, has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim, to include affording him 
comprehensive VA examinations in 2002 and 2004, reports of 
which are of record.  As noted above, the veteran testified 
at a Board hearing at the RO in May 2005, and a transcript of 
the hearing is of record.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence pertinent to the claim that has 
not been obtained.  In a November 2002 written statement, the 
veteran stated that he had no additional medical evidence to 
submit.  

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities, which assigns ratings based on average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R.  § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes (DCs) predicated on 
limitation of motion.  Johnson v. Brown,  9 Vet. App. 7 
(1996).

Historically, service connection was granted for left forearm 
GSW residuals by rating action of May 1973, and a 
noncompensable rating was assigned from September 1972 under 
the provisions of 38 C.F.R. § 4.71a, DC 7805.  By rating 
action of April 1996, a 20 percent rating was assigned from 
November 1995 under DCs 7805-8516.

Under DC 8516, a 20 percent rating is warranted for moderate 
incomplete neuropathy of the minor ulnar nerve.  A 30 percent 
rating requires severe incomplete neuropathy.  A 50 percent 
rating requires complete neuropathy, with a "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, and very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, with inability to spread the fingers 
(or reverse) or adduct the thumb; and weakened flexion of the 
wrist.  

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that a rating in excess 
of 20 percent for left forearm GSW residuals is not 
warranted.   

First, the Board finds that no more than a 20 percent rating 
is assignable under DC 8516.  On October 2002 VA examination, 
the physician noted that the veteran was right-hand dominant, 
and that the exact muscles and area that were injured by the 
veteran's left forearm GSW would be the area of the extensors 
of the wrist and fingers; no associated injuries to bony 
structures or fractures were reported.  Although the veteran 
complained of left wrist pain, and thumb and 2nd and 3rd digit 
numbness, there appeared to be no tendon damage on 
examination, as he could fully extend and flex the wrist as 
well as the thumb and all fingers.  Moreover, there were no 
bony abnormalities or gross deformity, and muscle strength 
was good, with no evidence of muscle herniation or muscle 
function loss.  There was a question of median nerve 
disruption.  The diagnosis was history of left forearm 
missile with residual scar and nerve involvement.

The veteran complained of left forearm pain and intermittent 
left hand cramping on December 2004 VA examination, but the 
examiner noted that there was no numbness or weakness in the 
left hand.  Tone, bulk, and strength were normal on motor 
examination, and sensory examination was normal to pinprick 
and light touch.  Electromyographic and nerve conduction 
studies of the left upper extremity were normal, with no 
evidence of neuropathy, myopathy, or radiculopathy, and 
specifically no left ulnar neuropathy, and the examiner 
opined that there was no limitation of range of motion or 
joint function, and no objective evidence of any neurological 
dysfunction related to the left forearm GSW. 
    
The Board also finds that there is no other potentially-
applicable DC pursuant to which a higher rating for the left 
forearm GSW residuals could be assigned.  In view of the 
findings consistently showing measurable range of motion of 
the veteran's left wrist, a rating under DC 5214 for wrist 
ankylosis is not appropriate. 

DCs 7801 to 7805-under 38 C.F.R. § 4.118 (2005)-provide  
ratings from 0 to 40percent for scars, but a separate rating 
for residual scars from the left forearm GSW is not warranted 
in view of the lack of any disabling manifestations of such 
scars as would warrant a 30percent rating.  In this regard, 
the Board notes that the 2002 VA examination showed only .2 
mm. tissue loss into the depth of the scar in the area of the 
extensors of the wrist and fingers, and scar formation was 
only 7 X 1 cm. at its widest, whereas a 30percent rating 
under DC 7801 requires scars with areas exceeding  72 sq. 
inches (465 sq. cm.) that are deep or that cause limited 
motion.  

Nor would evaluating the disability under relevant DCs for 
evaluating muscle injuries, as suggested by the 
representative, result in a higher rating.  DC 5307 applies 
to residuals of injury to muscle group VII, namely the 
muscles arising from internal condyle of the humerus.  The 
function of these muscles is flexion of wrist and fingers.  
For the nondominant extremity, DC 5307 provides for a 10 
percent evaluation for a moderate disability, a 20 percent 
evaluation for a moderately severe disability, and a 30 
percent evaluation for a severe disability.  DC 5308 applies 
for muscle group VIII, pertaining to extension of the wrist, 
fingers, and thumb, and abduction of the thumb.  The muscles 
involved arise mainly from the external condyle of the 
humerus, and include the extensors of the carpus, fingers, 
and thumb, and the supinator.  The DC provides a 20 percent 
rating for severe or moderately severe disability in the non-
dominant extremity.   38 C.F.R. § 4.73 (2004).  It is clear 
that the veteran does not exhibit a "severe" disability, 
inasmuch as neither wrist nor finger flexion is shown to be 
impaired.  Similarly, rating under DC 5309, involving muscle 
group IX, would not result in a higher rating inasmuch as 
that code is predicated on rating for limitation of motion 
and the veteran is able to move his hand freely.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
left forearm impairment produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination, 
the Board finds that, with consideration of the veteran's 
assertions as to his left forearm GSW residuals and 
associated functional loss, the current 20percent rating 
properly compensates him for the extent of his functional 
left forearm loss due to pain.  In reaching this 
determination, the Board has given due weight to the most 
recent 2004 VA physician's specific findings that the veteran 
demonstrated no limitation of left forearm range of motion, 
and no limitation due to pain, fatigue, weakness, or lack of 
endurance. 

For all the foregoing reasons, the Board finds that a rating 
in excess of 20 percent for left forearm GSW residuals is not 
warranted under any pertinent provision of the rating 
schedule, and that the claim for a higher rating thus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

A rating in excess of 20 percent for left forearm GSW 
residuals is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


